Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. The applicant argues, that the art of Jensen in view of Dadd cited in the previous office action, fails to explicitly teach the electrodes positioned on one side of the lead cited in the office action, are only on a surface of the lead which forms an interior of the coil or spiral. The applicant argues that Figures 2, 22A and 22B of Jensen, that were cited in the previous rejection and illustrates electrodes on a lead, are not positioned on a coil or spiral and that the examiners statement in the office action that the leads taught by Jansen “could” be configured as recited in claim 1, is not sufficient since according the applicant, “there is not a teaching in Jansen to adopt such a configuration and therefore the assertion lacks any support”. The examiner disagrees that Jensen lacks any support for this configuration, as Jensen explicitly states that lead, specifically the lead in figure 2, is designed to more easily track around the heart with electrodes preferentially oriented to only contact the heart ([0016]; [0117]). The applicant’s arguments throughout pages 7-8 focus in the fact that Jensen fails to explicitly teach the coiled or spiraled configuration as such that the electrodes are positioned “only on a surface of the lead which forms an interior surface of the coil or spiral” however, as described above, the flexible lead comprising electrodes only on 1 side, taught by Jensen and cited in the office action, are clearly configured to wrap around the heart such that the electrodes only contact the heart tissue that the lead wraps around and therefore teaching the spiral/coil configuration cited in claims 1, since it is wrapping around the circumference of the heart creating a spiral/coil like configuration. On pages 8 and 9 the applicant further argues that since Jensen is drawn to a cardiac lead, it would not be particularly advantageous to have the electrodes in the coil or spiral configuration, because then the electrodes would not be positioned in direct contact with the cardiac tissue, however, this is found non-persuasive, since figures 4 and 5 illustrate of Jensen illustrate embodiments of electrode assemblies configured to wrap or coil around the circumference of the heart, and [0117] explicitly states the flexible lead of figure 2  is designed to wrap around the heart, having the coiled or spiral configuration wherein the electrodes are disposed on the interior would be beneficial to ensure that the electrode are in contact with the portion of cardiac tissue that the lead is wrapped around. The applicant further argues that their invention is can be deployed around a nerve, however nowhere in the claim language does the claim include or recite any structural or functional limitations regarding the use of the lead around a nerve.
The applicant further asserts that Dadd does not address the limitations of claims, including "each of the light emitters and each of the segmented electrodes is positioned only on a surface of the lead which forms an interior surface of the coil or spiral". The examiner also finds this argument to be non-persuasive, as Dadd explicitly teach and illustrates teaches a cochlear lead comprising a plurality of electrodes and light emitters positioned “each of the light emitters and each of the segmented electrodes is positioned only on a surface of the lead which forms an interior surface of the coil or spiral”. Figures 18A and 18B shows the lead comprising both optical and electrical emitters positioned only on a single interior surface of a lead, and Figure 19 clearly illustrates that the lead is inserted into the cochlea and forms a spiral, following the spiral shape of the cochlea its inserted into, wherein the emitters are only positioned on the interior. 
Regarding the applicants arguments of the rejection of claim 4, on pages 9-12 of the remarks, the applicant argues that Jensen fails to teach or suggest that “each of the light emitters and each of the segmented electrodes is positioned only on a surface of the lead which forms an exterior surface of the coil or spiral”. Similarly to the remarks for claim 1, the applicant asserts that the examiners rejection stating that flexible leads comprising emitters on only one side of the lead body, taught in Figures 2, 22A, and 22B of Jensen, could be configured as recited in the present applications claim 4, is insufficient, and that there is no teaching in Jensen to adopt such a configuration. However, as cited previously by the examiner, Jensen explicitly teaches having a flexible lead, comprising emitters only on a single side of the lead that can be deployed and configured in different shapes and configurations such as a coil or spiral. The applicant states that the Jensen “does not specify any particular side of the lead” when referencing the electrodes being only on one side and therefore does not explicitly teach “each of the light emitters and each of the segmented electrodes is positioned only on a surface of the lead which forms an exterior surface of the coil or spiral’ however, the claim language only requires that the emitters and electrode be disposed only on a surface of the lead which forms an exterior surface of the coil or spiral and the art clearly teaches that the emitters are only on a single surface. In Figure 19c the coiled leads illustrates the electrodes on a side of the lead facing away from the cardiac tissue which can be interpreted to define an exterior of the spiral in relationship to the contacted cardiac tissue. The claim as currently written does not define or recite a specific reference point or orientation that defines what forms the exterior. The leads taught by Jensen are configured to have the emitters only on one side of the lead, wherein that lead can be configured or deployed such that the side make up only an exterior of a spiral/coil and no other side. As taught by Jensen, the flattened lead configuration illustrated in figure 2 and the rectangular configuration on Fig 22b, is adverse to bending and twisting in certain ways, specifically less stiffness in the direction perpendicular to the epicardial plane, more stiffness in the direction parallel to the epicardial surface (Jensen [0145]), this means that when wrapped around the heart, the emitters would only be disposed on a surface that is only making up either the interior or exterior of the spiral and never both. The claim language does not require that lead side comprising the electrodes and emitters always be configured as the exterior, it only requires that the side comprising the electrodes and emitter is only forming the exterior of the spiral and not both the interior and exterior at the same time.



Note from 12:As explained above the examiner does not find the applicants arguments persuasive to overcome the 103 rejections applied in the previous office action, in view of the art of Jensen in view of Dadd. The rejections are upheld.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792